Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, titanium germanium silicide, halide of titanium and silane in the reply filed on 7/7/2021 is acknowledged.  The traversal is on the ground(s) that search for any of the groups would yield references applicable to the other.  This is not found persuasive because as outlined in the requirement, there exists different search terms and classifications needed for each of the individual groups to search and therefore this would result in divergent searching and thus a serious burden exists.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 12-14, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20170259298 by Woodruff et al.
Claim 1:  Woodruff discloses a method of processing a substrate, comprising: positioning the substrate within a processing chamber, wherein the substrate comprises a germanium-containing film (Figure 4 and accompanying text, see also 0002, 0006, 0010) 
heating the substrate to a temperature of about below 500C, 250C to 400C, each of which anticipates the range as claimed and exposing the substrate to a metal precursor and a silicon precursor during a vapor deposition process and forming a silicide film on the germanium-containing film (Figure 4 and accompanying text, 0039-0052).
wherein the silicide film has a conformality of about 1% to about 50% of an average thickness of the silicide film (0051).  At the very least, the prior art discloses the same process steps and the same substrate material and therefore would necessarily result in the claimed conformality (since that is all that is required by the claims to achieve the claimed results is met by Woodruff) unless the applicant is performing process steps or using process conditions that are necessary.	
Claim 2:  Woodruff discloses wherein forming the silicide film on the germanium-containing film further comprises: reacting the metal precursor and a portion of the germanium-containing film to produce a metal germanium layer (see 0063 stating contacting the substrate with the metal precursors);  and reacting the silicon precursor and the metal germanium layer to produce the silicide film (0056-0063).

 	Claim 9:  Woodruff discloses titanium halide (0085).
	Claim 10:  Woodruff discloses silane (0084).
	Claim 12: Woodruff discloses heating the substrate to a temperature of about below 500C, such as 250C to 400C, each of which anticipates the range as claimed (0040).
Claim 13:  The prior art discloses the same process steps and the same substrate material and therefore would necessarily result in the claimed conformality (since that is all that is required by the claims to achieve the claimed results is met by Woodruff) unless the applicant is performing process steps or using process conditions that are necessary.	
	Claim 14:  Woodruff discloses 1 nm (0104) which is explicitly required by the claims and therefore is anticipated.
	Claim 16:  Woodruff discloses ALD process with sequentially exposing and repeating to deposit multiple metal silicide layers (Figure 1 and accompanying text).
	Claims 18-19:  The limitations of these claims are specifically addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 12-14, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff.
While the examiner maintains the position as set forth above, the examiner notes the temperature, thickness, and conformality of Woodruff are overlapping the claimed range and therefore the prior art makes obvious the claimed temperatures, thicknesses and conformality.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  A the very least, these process conditions and variables are taught by Woodruff as optimizable variables to achieve a desired results and therefore it would have been obvious to have determined the optimum temperature, thickness and conformality to achieve the desired deposition.
	Claims 2-3, 8:  The examiner notes the position above, additionally, the examiner notes Woodruff discloses forming bonds between the substrate germanium layer and the metal silicide layer, including consumption of some or part of the substrate material into the silicide layer (0068-0069) and therefore taking the references for its entire teaching, it would have .

Claims 4-7, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff taken with US Patent 6911391 by Yang et al.
	Woodruff discloses all that is taught above and discloses forming the silicide film on the germanium-containing film further comprises: reacting the metal precursor and a portion of the germanium-containing film to produce a metal germanium layer as specifically addressed above.  Woodruff fails to disclose co-flowing the precursors; however, Yang, also forming TiSi layers discloses combining alternating with co-flowing to deposit a TiSi layer (Column 4, line 39-column 5, line 65).   Therefore, taking the references collectively, it would have been obvious to have modified Woodruff to include the co-flowing as such would have provided predictable results (i.e. deposition of TiSi comprising layer).
	Claim 5-7:  Woodruff discloses a temperature window that overlaps both the first and second temperature and therefore makes obvious the ranges as claimed; however, fails to explicitly disclose the second temperature for coflowing is higher than the temperature for titanium pulsing.  However, Woodruff explicitly discloses the temperatures will depend on the surface terminations and reactant species involved and varying (0040) and discloses the selection of the appropriate temperatures are within the skill of one ordinary in the art (0049) and therefore it would have been obvious to have provided the optimum temperatures for the process through routine experimentation to reap the benefits of depositing the film.    Additionally, and at the very least since the temperature range of the first and second In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Claim 11:  Woodruff discloses silane and halides of titanium; however, fails to disclose TiCl4.  However, Yang also discloses silane and halide of titanium discloses TiCl4 -as the precursor for silicide deposition and therefore using such would have been obvious as predictable (column 5, lines 30-35).  
	Claim 15:  The use of a chemical vapor deposition process and the metal precursor and the silicon precursor are simultaneously introduced into the processing chamber and exposed to the substrate, wherein the metal precursor and the silicon precursor are co-flowed 
together into the processing chamber and exposed to the substrate is specifically addressed above.   As for co-flowing into process chamber, such would occur in Yang, i.e. coflowing into the process chamber, See Figure 4 and accompanying text, including coflowing into area above the substrate surface). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff taken with US Patent Application Publication 20070004123 by Bohr et al. or US Patent Application Publication 2008197412 by Zhang et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DAVID P TUROCY/Primary Examiner, Art Unit 1718